Exhibit 10.4

 

 [logosm.jpg]

September 20, 2010

 

 

Nicholas Khadder

 

 

Re: Offer of Employment with Amyris, Inc.

 

Dear Nicholas:

 

On behalf of Amyris, Inc. (“Amyris”), I am delighted to offer to you employment
with Amyris. If you accept this offer and satisfy the conditions of acceptance
set forth herein, your employment with Amyris will commence on October 25, 2010
under the following terms:

 

Position

You will be employed full-time by Amyris initially as an Assistant General
Counsel reporting to Tammy Tompkins, Senior Vice President and General Counsel.

 

Salary

Your base salary will be $210,000 per year ($17,500 per month) payable in
accordance with Amyris’ regular payroll schedule which is currently
semi-monthly. Your salary will be subject to adjustment from time to time
pursuant to Amyris’ employee compensation policies then in effect.

 

Bonus

If you are hired after October 1, 2010, you will not be eligible for a
performance based bonus for the 2010 performance year. You will be eligible for
a performance based bonus starting in 2011. Subject to the approval of the
Board, your annual bonus target will be up to twenty percent (20%) of your
earned base salary.  Such bonus will be payable provided that (i) you achieve
certain performance objectives which shall be established during the first month
of your employment with Amyris, (ii) you are still employed by Amyris at
year-end and when the bonus is paid out.

 

Benefits

You will be eligible to participate in the employee benefits and benefit plans
that are available to full-time employees of Amyris. Currently, these include
(i) 12 paid holidays, (ii) 3 weeks of paid vacation (pro-rated by hiring date),
(iii) up to 6 days of paid sick leave per year (pro-rated by hiring date), (iv)
medical insurance, (v) dental insurance, (vi) supplemental health and flexible
spending accounts, (vii) group term life insurance, (viii) accidental death &
disability insurance, (ix) long-term disability insurance, and (x) 401K plan.
You will also be eligible to receive paid access to gym facilities. The terms of
your benefits will be governed by the applicable plan documents and Amyris’
company policies. Enclosed is an Employee Benefit Overview.

 





 

Equity

Amyris will recommend to its Board of Directors that you be granted an option to
purchase 25,000 shares of common stock of Amyris at the fair market value of the
common stock on the date of Board approval. Such shares would vest as follows:
(i) twenty percent (20%) upon completion of your twelfth (12th) month of
employment, and (ii) the balance in a series of forty-eight (48) equal monthly
instalments upon completion of each additional month of employment with Amyris
thereafter. Any option(s) granted to you will be subject to the then-current
terms and conditions of Amyris’ employee stock option plan and agreement.

 

Amyris’ Company Policies

As an employee of Amyris, you will be subject to, and expected to comply with
its policies and procedures, personnel and otherwise, as such policies are
developed and communicated to you.

 

“At-Will” Employment

Employment with Amyris is “at-will”. This means that it is not for any specified
period of time and can be terminated by you or by Amyris at any time, with or
without advance notice, and for any or no particular reason or cause. It also
means that your job duties, title and responsibility and reporting level,
compensation and benefits, as well as Amyris’ personnel policies and procedures,
may be changed at any time in the sole discretion of Amyris. However, the
“at-will” nature of your employment shall remain unchanged during your tenure as
an employee of Amyris and may not be changed, except in an express writing
signed by you and by an Amyris Executive.

 

Full-Time Service to Amyris

The Company requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by the Company. If you wish to request consent to provide
services (for any or no form of compensation) to any other person or business
entity while employed by Amyris, you must first receive permission from an
Amyris Executive.

 

Conditions of Offer.

In order to accept this offer, and for your acceptance to be effective, you must
satisfy the following conditions:

 

·You must provide satisfactory documentary proof of your identity and right to
work in the United States of America on your first day of employment.

 

·You must agree in writing to the terms of the enclosed Proprietary Information
and Inventions Agreement (“PIIA”) without modification.

 

·You must consent to, and Amyris must obtain satisfactory results from,
reference and background checks. Until you have been informed in writing by the
Company that such checks have been completed and the results satisfactory, you
may wish to defer reliance on this offer.

 

·You must agree in writing to the terms of the enclosed Mutual Agreement to
Binding Arbitration (“Arbitration Agreement”) without modification.

 





 

By signing and accepting this offer, you represent and warrant that: (i) you are
not subject to any pre-existing contractual or other legal obligation with any
person, company or business enterprise which may be an impediment to your
employment with, or your providing services to, Amyris as its employee; and (ii)
you have not and shall not bring onto Amyris’ premises, or use in the course of
your employment with Amyris, any confidential or proprietary information of
another person, company or business enterprise to whom you previously provided
services.

 

Entire Agreement

Provided that the conditions of this offer and your acceptance are satisfied,
this letter together with the enclosed PIIA and Arbitration Agreement
(collectively, the “Offer Documents”) shall constitute the full and complete
agreement between you and Amyris regarding the terms and conditions of your
employment. The Offer Documents cancel, supersede and replace any and all prior
negotiations, representations or agreements, written and oral, between you and
Amyris or any representative or agent of Amyris regarding any aspect of your
employment. Any change to the terms of your employment with Amyris, as set forth
in this letter, must be in an individualized writing to you, signed by Amyris to
be effective.

 

Please confirm your acceptance of this offer, by signing and returning the
enclosed copy of this letter as well as the PIIA and Arbitration Agreement to
Neevee Phamle, Human Resources Coordinator by September 28, 2010. If not
accepted by you as of that date, this offer will expire. We look forward to
having you join Amyris. If you have any questions, please do not hesitate to
contact me at (510) 597-4799.

 

Sincerely,

 

/s/ Julia Tran

 

Julia Tran

Vice President of Human Resources

 

 

 

I HAVE READ AND ACCEPT THIS EMPLOYMENT OFFER:

 



 /s/ Nicholas Khadder 9/21                  , 2010 NICHOLAS KHADDER Date



 

 

 

 

Enclosures

Proprietary Information and Inventions Agreement

Mutual Agreement to Arbitrate

Employee Benefits Overview

